PER CURIAM.
There is sufficient evidence on the record upon which the trier of fact could base its verdict. See Rodriguez v. State, 558 So.2d 211 (Fla. 3d DCA 1990). Moreover, the trial court properly classified the defendant’s conviction as a first degree felony and correctly sentenced him as a habitual violent felony offender to a life term. See Miller v. State, 460 So.2d 373 (Fla.1984); *1306§§ 775.087(1), 777.04(4)(b), 782.04(2), Fla. Stat. (1981).
Accordingly, the defendant’s conviction and sentence are affirmed.